In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Rockland County (Warren, J.), entered June 8, 2004, which, after a hearing, granted the father custody of the parties’ son.
Ordered that the order is affirmed, without costs or disbursements.
Custody matters are within the discretion of the Family Court, and its findings should be accorded great deference on appeal since it was in the best position to evaluate the testimony, character, and sincerity of the parties (see Eschbach v Eschbach, 56 NY2d 167, 173-174 [1982]; Matter of Canazon v Canazon, 215 AD2d 652 [1995]; Klat v Klat, 176 AD2d 922, 923 [1991]). As there is a sound and substantial basis in the record for the Family Court’s determination, it should not be disturbed (see Matter of Rory H. v Mary M., 13 AD3d 373 [2004]). Schmidt, J.P., Cozier, Rivera and Fisher, JJ., concur.